DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 8-11, 13, 15, 16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gharsalli (U.S. Patent 7,647,983).
Gharsalli discloses a grading machine (10) having a body (16, for example), grading blade (56) and a drawbar (48) arranged as claimed (Figure 1).  There is a centershift cylinder (30), a user interface (66, for example) and a control system (68, for example) configured to adjust to a plurality of positions in the manner claimed (column 2, line 66 through column 3, line 4, for example).
Sensor (64) meets the recitation of a centershift sensor.
The drawbar is coupled to a pair of lift cylinders (28) which are coupled to the centershift cylinder (via 32 and 36, for example).
Step (210, Figure 3) meets the recitations of claim 5.
Regarding the positioning of claims 8 and 9, these are deemed to be inherent in a shiftable blade in order to perform normal work.
The interactive screen meets the recitation of touch screen.
Gharsalli is operated in the manner of claims 11, 13, 16 and 18.  
.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7-9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gharsalli (U.S. Patent 7,647,983), as applied above.
Gharsalli does not specify a linear displacement cylinder; however, Gharsalli does specifically leave the decision regarding sensor type to one skilled in the art.  The examiner takes Official notice that it is known to use linear displacement sensors with cylinders.  It would have been obvious to one of ordinary skill at the time of the invention to have configured Gharsalli with a linear displacement cylinder since cylinders act linearly.
The system is hydraulic; however, Gharsalli is silent regarding a plurality of lines.  It would have been obvious to one of ordinary skill at the time of the invention to have used any number of lines as needed in order to properly operate the system.
The right and left positions are deemed to be inherent.  Further, and including the process of claim 17, it would have been obvious to one of ordinary skill at the time of the invention to have configured the blade in this manner in order to perform grading operations with the shiftable blade.
Regarding claim 14, it would have been obvious to one of ordinary skill at the time of the invention to have enabled overriding in order to ensure operation to be as desired by an operator.
Claims 15 and 20 are deemed to be met.  Further, these operations are operations common to grading machines; therefore, it would have been obvious to one of ordinary skill at the time of the invention to have displayed these modes on the control screen.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989.  The examiner can normally be reached on 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GARY S. HARTMANN
Primary Examiner
Art Unit 3671



/GARY S HARTMANN/Primary Examiner, Art Unit 3671